Citation Nr: 9919865	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  96-03 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral 
strain, currently evaluated as 20 percent disabling. 

2.  Entitlement to a compensable rating for 
pseudofolliculitis barbae (PFB).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from May 1966 to April 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted service connection and assigned 
noncompensable evaluations for lumbosacral strain and PFB and 
denied service connection for pain in the veteran's legs of 
uncertain etiology.  

The April 1996 hearing made it clear that the veteran was 
actually claiming service connection for degenerative joint 
disease (DJD) of the hips and not a disorder manifested by 
pain in the legs.  The pain in the legs was referred from 
either his back or hips (pages 8 and 9 of the transcript).  
The claim for service connection for DJD of the hips was 
remanded in May 1997 for adjudication by the RO and the 
claims for compensable ratings for a lumbosacral strain and 
for PFB were remanded for comprehensive rating examinations.  
Thereafter, a January 1999 rating action granted service 
connection for DJD of each hip and assigned a 10 percent 
rating for each disability.  Also, a 20 percent rating was 
assigned for the service-connected lumbosacral strain but a 
noncompensable rating for PFB was confirmed and continued.  
This resulted in the termination of the 10 percent rating 
previously assigned under 38 C.F.R. § 3.324 (1998) (which 
provides for the assignment of a 10 percent rating when there 
are multiple noncompensable service-connected disabilities 
which clearly interfere with normal employability).  


REMAND

In the May 1997 Board remand, the RO was directed to schedule 
the veteran for orthopedic and neurology examinations.  The 
orthopedic examination was accomplished in March 1998.  
However, although the orthopedic examiner referred to the 
"report" of the neurologist, no such report is contained in 
the claims folder.  Electromyogram, nerve conduction studies 
and magnetic resonance imaging were accomplished, but there 
is no interpretation of their significance with relation to 
the criteria used to rate the neurologic component of the 
veteran's disability by a neurologist.  The previously 
requested neurological examination must be conducted.  
Stegall v. West, 11 Vet. App. 268 (1998).

It is unclear whether or not a VA dermatology examination was 
conducted, as requested in the Board's remand, in March 1998 
but, if so, a copy of the report of that examination could 
not be associated with the claims file, and he failed to 
attend a VA dermatology examination subsequently scheduled in 
December 1998.  However, it is unclear whether he received 
notice to report to that examination.  The address on the 
letter of notice was an old address in Fort Walton Beach, and 
the letter was returned to the VA.  Although the post office 
sticker on the returned envelope contained an updated address 
in Valparaiso, it does not appear that the letter was sent to 
that address before return to the VARO.  Therefore, the 
veteran should be given another opportunity to report for 
examination.

For the foregoing reasons, this case is REMANDED for the 
following development:

1.  The RO should schedule the veteran 
for VA neurology examination to 
determine the extent and severity of his 
low back disorder.  The claims file 
should be made available to the examiner 
prior to examination.  All positive and 
negative findings must be recorded with 
respect to relevant symptoms.  Examples, 
if they exist, are sciatic neuropathy, 
characteristic pain and demonstrable 
muscle spasm, ankle jerk, or other 
neurological findings appropriate to the 
site of diseased disc.  If sciatic 
neuropathy is noted, it is requested 
that the examiner describe the extent of 
the symptomatology, in terms of effect 
on sensory and motor functions.  Any 
indicated diagnostic studies should be 
accomplished.

2.  The veteran should be afforded a VA 
dermatology examination to determine the 
extent and severity of the veteran's 
service-connected pseudofolliculitis 
barbae.  The claims file should be made 
available to the examiner prior to the 
examination.  All indicated tests and 
studies should be completed.  Legible 
reasons and bases for all diagnoses and 
opinions reached should be recorded.  

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1996) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the questions at 
issue.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




